Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, 8-9, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable Cui (Pub. No. US 2021/0303021) in view of Tsirkin (Pub. No. US 2020/0167181) in view of Ariel (NPL 2018 “Clock Synchronization”) in view of Shattah (Pub. No. US 2019/0089641) in further view of Costa (Pub. No. US 2011/0252266).
Claim 1, Cui teaches “a computer-implemented method, comprising: executing a virtual machine (VM) on a host machine, the host machine comprising a physical network interface card (NIC) ([0083] By the above two solutions (that is, the solution of memory sharing and the solution of SR-IOV hardware virtualization), the synchronized time information in the acceleration card (which may be implemented as a network card) may be efficiently shared with each VM. [Fig 13] card), the VM executed by a hypervisor on the host machine ([0081] The Hypervisor is the core of all virtualization technologies. A fundamental function of the hypervisor is supporting multi-workload migrations without interruption. When the server is started and the Hypervisor is run, each VM is allocated a proper amount of memory, CPU, network and disk, and client operating systems of all the VMs are loaded.); binding the VM to the physical NIC through the hypervisor, wherein the VM is provided direct access to the physical NIC through the hypervisor ([0088] As shown in FIG. 12, the solution of memory sharing may be implemented based on the existing network card. The host runs the protocol to synchronize time with the PTP server, and obtains the time of the network card directly. The shared memory channel is added to the Hypervisor so as to transfer time information between the VM and the host. The VM may periodically acquire the time from the shared memory to correct the system time.); executing a daemon on an operating system executed by the VM ([Fig. 12] time synch thread on client OS)”
However, Cui may not explicitly teach the remaining limitations.
Tsirkin teaches “binding the PTP VM to the physical NIC through the hypervisor using a peripheral component interconnect (PCI) pass-through feature that permits the hypervisor to direct assign the physical NIC of the host machine to the PTP VM ([0037] Examples of devices include but are not limited to: video cards, controllers, sound cards, network interface cards, peripheral devices (e.g., keyboard, mouse, touch screen, remote control, camera), etc. Device [0012] The hypervisor can cause the guest operating system to install these drivers automatically. A passthrough device of a VM is the host's device that can be used by the VM exclusively as set by the hypervisor. Device assignment allows the virtual machine to access the host's device directly or via a hypervisor for a range of tasks, and it allows the virtual machine to perceive the passthrough device as if it was attached to the guest operating system. The hypervisor can act as a passthrough for communications between the VM and the host device. Alternatively, the hypervisor can permit the VM to directly communicate with the host device without going through the hypervisor. In a hybrid approach, the hypervisor can act as a passthrough for some communications between the VM and the host device while for other communications, the hypervisor is not involved and the VM communicates with the host device directly.),”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Tsirkin with the teachings of Cui in order to provide a system that teaches binding devices to VMs. The motivation for applying Tsirkin teaching with Cui teaching is to provide a system that allows for utilizing resources of the host. Cui, Tsirkin are analogous art directed towards virtual management. Together Cui, Tsirkin teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Tsirkin with the teachings of Cui, Shattah by known methods and gained expected results. 
However, the combination may not explicitly teach the other limitations.
Ariel teaches “precision time protocol (PTP) virtual machine (VM) ([Fig. 1] VM0/ VM1)”, “PTP daemon ([Fig. 1] Client sync driver as thread as taught by Cui)” configuring the PTP daemon implementing the PTP daemon on the PTP VM to generate at least one PTP time parameter based on the direct access to the physical NIC ([Pg. 6] “Update process) A PTP chent on the time provider machine synchronizes to the PTP grandmaster (i.e. NIC) using PTP protocol, such synching being a 25 well-known PTP process.”); obtaining the at least one PTP time parameter from the PTP daemon ([Pg. 5] those virtual machines which do not run a PTP chent use the PTP coefficient parameters computed by a virtual machine that runs the PTP client.); and publishing the at least one PTP time parameter into a portion of memory of the PTP VM, wherein the portion of memory of the PTP VM is shared with other VMs executed by the host machine that are within a common PTP time domain as the PTP VM ([Pg. 6] “The clock synchronization clients use the most updated coefficient parameters available to them in order to translate the hardware clock time available 30 to them to PTP format.” [Pg. 7] “PTP can run over Ethernet or UDP/IP, thus a domain may correspond to a local area network or may extend across a wide area network When a PTP client / provider’s clock (for example, PTP clock) is updated, it updates the driver for the virtual machine on which that client / provider 5 runs, and the shared memory is also updated by the master synchronization unit (which may, €.g., may be implemented in firmware, hardware or software) that then runs with the new coefficient parameters. Once the shared memory is updated, an update event to all clock synchronization clients of the domain is generated by the master synchronization unit. The clock synchronization client driver updates PTP 10 timestamp (TS) and provides appropriate timing (generally world clock timing, such as, by way of non-limiting example: UTC; TAL GPS; or another appropriate timing), according to the coefficient parameters provided by the time provider. The clock synchronization client updates its coefficient parameters, typically each time an update event is received” Examiner notes, Shattah teaches as evidence connectx of Ariel is a NIC [0092] The NIC 132 is implemented in a network adapter 138, such as the ConnectX-4 EN network adapter, available from Mellanox.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ariel with the teachings of Cui, Tsirkin in order to provide a system that teaches improved time synchronization through using a PTP VM. The motivation for applying Ariel teaching with Cui, Tsirkin teaching is to provide a system that allows for domain time PTP management. Cui, Tsirkin, Ariel, Shattah are analogous art directed towards time synchronization. Together Cui, Tsirkin, Ariel, Shattah teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Ariel with the teachings of Cui, Tsirkin, Shattah by known methods and gained expected results. 
However, the combination may be silent regarding pages.
Costa teaches “publishing the at least one .. time parameter into a plurality of pages of memory of the … VM, wherein the pages of memory of the .. VM are shared with other VMs … the pages of memory of the PTP VM being shared using a memory sharing feature of the hypervisor ([0015] Hypervisor 108 may record timer readings from global timer 114 as a global time stamp 112 located in each of the shared memory pages 110. Shared memory pages 110 may be shared with virtual machines 120. However, in one embodiment only hypervisor 108 has the ability to update the shared memory pages 110 with readings from global timer 114. In one embodiment, each of the shared memory pages 110 corresponds to one of the multiple processors 104.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Costa with the teachings of Cui, Tsirkin, Ariel, Shattah in order to provide a system that teaches memory may be shared. The motivation for applying Costa teaching with Cui, Tsirkin, Ariel, Shattah teaching is to provide a system that allows for domain time PTP management among multiple VMs. Cui, Ariel, Shattah, Costa are analogous art directed towards time synchronization. Together Cui, Tsirkin, Ariel, Shattah, Costa teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Costa with the teachings of Cui, Tsirkin, Ariel, Shattah by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Ariel teaches “the computer-implemented method of claim 1, wherein a second VM executed by the PTP VM is configured to derive a local clock on the second VM from the at least one PTP time parameter published in the pages of memory of the PTP VM ([Fig. 1] VM3 derives local time based upon coefficient parameter of VM0 same as VM2).
Rational to claim 1 is applied here.
Claim 5, the combination teaches the claim wherein Cui teaches “the computer-implemented method of claim 1, wherein binding the PTP VM to the physical NIC further comprises linking the PTP VM and the physical NIC using a peripheral component interconnect (PCI) pass-through feature of the hypervisor ([0038] The PTP achieves more accurate time synchronization through cooperation of hardware and software. A clock port hardware device (such as a network card) needs to support adding timestamp information to PTP synchronization messages. SR-IOV technology is a virtualization solution based on hardware, and can improve performance and scalability. SR-IOV standard allows efficient sharing of fast peripheral component interconnect, such as PCIE, among VM clients, and it is implemented by hardware, and can achieve high I/O performance. SR-IOV network devices define virtual function (VF) modules, each of which may be used as an independent network card, and those virtual functions are generally incorporated into the VM clients through PCIE passthrough. In a design of standard network card, a time synchronization function is not supported in the VF modules, and can be performed only in a single physical function (PF) module. However, the number of the PF modules is limited, so that only a few VM modules may synchronize time by using the PTP, which results in low time synchronization accuracy of the VMs.)”.
Claim 8, “a host machine comprising at least one processor, the host machine configured to at least:
execute a precision time protocol (PTP) virtual machine (VM) on the host machine, the host machine comprising a physical network interface card (NIC), the PTP VM executed by a hypervisor on the host machine; bind the PTP VM to the physical NIC through the hypervisor using a peripheral component interconnect (PCI) pass-through feature that permits the hypervisor to direct assign the physical NIC of the host machine to the PTP VM, wherein the PTP VM is provided direct access to the physical NIC through the hypervisor; execute a PTP daemon on an operating system executed by the PTP VM; configure the PTP daemon implementing the PTP daemon on the PTP VM to generate at least one PTP time parameter based on the direct access to the physical NIC; obtain the at least one PTP time parameter from the PTP daemon; and publish the at least one PTP time parameter into a plurality of pages of memory of the PTP VM, wherein the pages of memory of the PTP VM are shared with other VMs executed by the host machine that are within a common PTP time domain as the PTP VM, the pages of memory of the PTP VM being shared using a memory sharing feature of the hypervisor” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 9, “the system of claim 8, wherein a second VM executed by the PTP VM is configured to derive a local clock on the second VM from the at least one PTP time parameter published in the pages of memory of the PTP VM” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 12, “the system of claim 8, wherein binding the PTP VM to the physical NIC further comprises linking the PTP VM and the physical NIC using a peripheral component interconnect (PCI) pass-through feature of the hypervisor” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 15, “a non-transitory computer-readable medium embodying code executable by a host machine, the code causing the host machine to at least: execute a precision time protocol (PTP) virtual machine (VM) on the host machine, the host machine comprising a physical network interface card (NIC), the PTP VM executed by a hypervisor on the host machine; bind the PTP VM to the physical NIC through the hypervisor using a peripheral component interconnect (PCI) pass-through feature that permits the hypervisor to direct assign the physical NIC of the host machine to the PTP VM, wherein the PTP VM is provided direct access to the physical NIC through the hypervisor; execute a PTP daemon on an operating system executed by the PTP VM; configure the PTP daemon implementing the PTP daemon on the PTP VM to generate at least one PTP time parameter based on the direct access to the physical NIC; obtain the at least one PTP time parameter from the PTP daemon; and publish the at least one PTP time parameter into a plurality of pages of memory of the PTP VM, wherein the pages of memory of the PTP VM are shared with other VMs executed by the host machine that are within a common PTP time domain as the PTP VM, the pages of memory of the PTP VM being shared using a memory sharing feature of the hypervisor” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 16, “the non-transitory computer readable medium of claim 15, wherein a second VM executed by the PTP VM is configured to derive a local clock on the second VM from the at least one PTP time parameter published in the pages of memory of the PTP VM” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable Cui in view of Tsirkin in view of Ariel  in view of Shattah in view of Costa in further view of Regev (Pub. No. US 2020/0244382).
Claim 4, the combination may not explicitly teach the claim.
Regev teaches a PTP message may comprise a domain such that teaches “the computer-implemented method of claim 1, wherein the at least one PTP time parameter comprises a string identifying a time domain associated with the PTP VM ([0058] TABLE-US-00001 TABLE 1 Sync and Propagation Delay Request Message Format Field Length Description TranSpec 4 bits The transportSpecific field may be used by a lower layer transport protocol. MsgType 4 bits The value messageType shall indicate the type of the message. Reserved1 4 bits Reserved fields shall be transmitted with the all bits of the field 0 and ignored by the receiver. VerPTP 4 bits PTP protocol version. MsgLength 2 bytes The value of the messageLength shall be the total number of octets that form the PTP message. The counted octets start with the first octet of the header and include and terminate with the last octet of any suffix or, if there are no suffix members with the last octet of the message. DomainNumber 1 byte Domain number that the clock belongs to.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Regev with the teachings of Cui, Tsirkin, Ariel, Shattah, Costa in order to provide a system that teaches message format. The motivation for applying Regev teaching with Cui, Tsirkin, Ariel, Shattah, Costa teaching is to provide a system that allows for domain time PTP management. Cui, Tsirkin, Ariel, Shattah, Costa, Regev are analogous art directed towards time synchronization. Together Cui, Tsirkin, Ariel, Shattah, Costa, Regev teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Regev with the teachings of Cui, Tsirkin, Ariel, Shattah, Costa by known methods and gained expected results. 
Claim 11, “the system of claim 8, wherein the at least one PTP time parameter comprises a string identifying a time domain associated with the PTP VM” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 18, “the non-transitory computer readable medium of claim 15, wherein binding the PTP VM to the physical NIC further comprises linking the PTP VM and the physical NIC using a peripheral component interconnect (PCI) pass-through feature of the hypervisor” is similar to claim 4 and therefore rejected with the same references and citations.
Claims 6, 7, 13, 14, 19, 20 are rejected under 35 U.S.C. 103 as being Cui in view of Tsirkin in view of Ariel  in view of Shattah in view of Costa in further view of Mantri (Pub. No. US 9,483,290).
Claim 6, the combination may not explicitly teach the claim.
Mantri teaches “the computer-implemented method of claim 1, wherein another VM executed by the host machine utilizes a virtual NIC for network accessibility rather than the physical NIC, wherein the virtual NIC relies upon a different physical NIC in the host machine ([Fig. 2] 212B as “another VM” accessing NIC 116B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mantri with the teachings of Cui, Tsirkin, Ariel, Shattah, Costa in order to provide a system that teaches system layout of Cui. The motivation for applying Mantri teaching with Cui, Tsirkin, Ariel, Shattah, Costa teaching is to provide a system that allows for different mapping of resources to VM environments for the purposes of load sharing. Cui, Tsirkin, Ariel, Shattah, Costa, Mantri are analogous art directed towards virtualized environments. Together Cui, Tsirkin, Ariel, Shattah, Costa, Mantri teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mantri with the teachings of Cui, Tsirkin, Ariel, Shattah, Costa by known methods and gained expected results. 
Claim 7, the combination teaches the claim, wherein “the computer-implemented method of claim 6, further comprising: executing a second PTP VM on the host machine (Ariel [Fig. 1] VM1), the host machine comprising a second physical NIC (Mantri [Fig.2]), the second PTP VM executed by the hypervisor on the host machine; binding the second PTP VM to the second physical NIC through the hypervisor, wherein the PTP VM is provided direct access to the physical NIC through the hypervisor ([Cui] as shown in claim 1 but applied to a second VM); executing a second PTP daemon on an operating system executed by the second PTP VM ([Cui, Fig. 12] as shown in claim 1); configuring the second PTP daemon to implement PTP on the PTP VM; obtaining a second at least one PTP time parameter from the PTP daemon; and publishing the second at least one PTP time parameter into a portion of memory of the second PTP VM, wherein the portion of memory of the second PTP VM is shared with other VMs executed by the host machine that are within a second PTP time domain ([Ariel, Pg. 7] “PTP can run over Ethernet or UDP/IP, thus a domain may correspond to a local area network or may extend across a wide area network When a PTP client / provider’s clock (for example, PTP clock) is updated, it updates the driver for the virtual machine on which that client / provider 5 runs, and the shared memory is also updated by the master synchronization unit (which may, €.g., may be implemented in firmware, hardware or software) that then runs with the new coefficient parameters. Once the shared memory is updated, an update event to all clock synchronization clients of the domain is generated by the master synchronization unit. The clock synchronization client driver updates PTP 10 timestamp (TS) and provides appropriate timing (generally world clock timing, such as, by way of non-limiting example: UTC; TAL GPS; or another appropriate timing), according to the coefficient parameters provided by the time provider. The clock synchronization client updates its coefficient parameters, typically each time an update event is received”)”.
Rational to claim 1 and claim 6 are applied here.
Claim 13, “the system of claim 8, wherein another VM executed by the host machine utilizes a virtual NIC for network accessibility rather than the physical NIC, wherein the virtual NIC relies upon a different physical NIC in the host machine” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 14, “the system of claim 13, wherein the host machine is further configured to at least:
execute a second PTP VM on the host machine, the host machine comprising a second physical NIC, the second PTP VM executed by the hypervisor on the host machine; bind the second PTP VM to the second physical NIC through the hypervisor, wherein the PTP VM is provided direct access to the physical NIC through the hypervisor; execute a second PTP daemon on an operating system executed by the second PTP VM; configure the second PTP daemon to implement PTP on the PTP VM; obtain a second at least one PTP time parameter from the PTP daemon; and publish the second at least one PTP time parameter into a portion of memory of the second PTP VM, wherein the portion of memory of the second PTP VM is shared with other VMs executed by the host machine that are within a second PTP time domain” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 19, “the non-transitory computer readable medium of claim 15, wherein another VM executed by the host machine utilizes a virtual NIC for network accessibility rather than the physical NIC, wherein the virtual NIC relies upon a different physical NIC in the host machine” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 20, “the non-transitory computer readable medium of claim 19, wherein the code, when executed by the host machine, further cause the host machine to at least: execute a second PTP VM on the host machine, the host machine comprising a second physical NIC, the second PTP VM executed by the hypervisor on the host machine; bind the second PTP VM to the second physical NIC through the hypervisor, wherein the PTP VM is provided direct access to the physical NIC through the hypervisor; execute a second PTP daemon on an operating system executed by the second PTP VM; configure the second PTP daemon to implement PTP on the PTP VM; obtain a second at least one PTP time parameter from the PTP daemon; and publish the second at least one PTP time parameter into a portion of memory of the second PTP VM, wherein the portion of memory of the second PTP VM is shared with other VMs executed by the host machine that are within a second PTP time domain” is similar to claim 7 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199